ACCEPTED
                                                                                                                                           06-15-00051-CV
                                                                                                                                SIXTH COURT OF APPEALS
Appellate Docket Number: 06-15-00051-CV                                                                                               TEXARKANA, TEXAS
                                                                                                                                      8/12/2015 4:26:14 PM
                                                                                                                                          DEBBIE AUTREY
Appellate Case Style:         Mary Flentge McAuley, Willie O. Flentge, Jr., and Charles Ray Flentge                                                 CLERK

                        Vs.   Carl Dean Flentge, Independent Executor of the Estate of Laverna Flentge, Carl Dean
                              Flentge, David Flentge and Daniel Junek, Independent Executor of the Estate of Willie
                              Otto Flentge, Sr., Individually, and as Shareholde
Companion Case No.:                                                                                           FILED IN
                                                                                                     6th COURT OF APPEALS
                                                                                                        TEXARKANA, TEXAS
                                                                                                             8/12/2015 4:26:14 PM
                                                                                                                DEBBIE AUTREY
                                                     DOCKETING STATEMENT (Civil)                                     Clerk
Amended/corrected statement:
                                              Appellate Court:6th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Joe
First Name:     Mary                                                        Middle Name: Steven
Middle Name: Flentge                                                        Last Name:         Stewart
Last Name:      McAuley                                                     Suffix:
Suffix:                                                                     Law Firm Name:

Pro Se:                                                                     Address 1:         5353 W. Alabama, Suite 605
                                                                            Address 2:
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77056
                                                                            Telephone:         (713) 977-3447            ext.
                                                                            Fax:       (832) 201-9117
                                                                            Email:     jss@jstevenstewart.com
                                                                            SBN:       19210500

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Joe
First Name:     Willie                                                      Middle Name: Steven
Middle Name: O.                                                             Last Name:         Stewart
Last Name:      Flentge                                                     Suffix:
Suffix: Jr.                                                                 Law Firm Name:

Pro Se:                                                                     Address 1:         5353 W. Alabama, Suite 605
                                                                            Address 2:




                                                                 Page 1 of 9
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77056
                                                     Telephone:         (713) 977-3447          ext.
                                                     Fax:       (832) 201-9117
                                                     Email:     jss@jstevenstewart.com
                                                     SBN:       19210500

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        Joe
First Name:     Charles                              Middle Name: Steven
Middle Name: Ray                                     Last Name:         Stewart
Last Name:      Flentge                              Suffix:
Suffix:                                              Law Firm Name:

Pro Se:                                              Address 1:         5353 W. Alabama, Suite 605
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77056
                                                     Telephone:         (713) 977-3447          ext.
                                                     Fax:       (832) 201-9117
                                                     Email:     jss@jstevenstewart.com
                                                     SBN:       19210500

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Wayne
First Name:     Carl                                 Middle Name: H.
Middle Name: Dean                                    Last Name:         Paris
Last Name:      Flentge                              Suffix:
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:         Eight Greenway Plaza, Suite 818
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77046
                                                     Telephone:         (713) 951-9100          ext.
                                                     Fax:       (713) 961-3082
                                                     Email:     whparis@gphattorneys.com
                                                     SBN:       15462000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Wayne
First Name:     David                                Middle Name: H.
                                            Page 2 of 9
Middle Name:                                         Last Name:         Paris
Last Name:      Flentge                              Suffix:
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:         Eight Greenway Plaza, Suite 818
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77046
                                                     Telephone:         (713) 951-9100          ext.
                                                     Fax:       (713) 961-3082
                                                     Email:     whparis@gphattorneys.com
                                                     SBN:       15462000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Wayne
First Name:     Daniel                               Middle Name: H.
Middle Name:                                         Last Name:         Paris
Last Name:      Junek                                Suffix:
Suffix:                                              Law Firm Name:
Pro Se:                                              Address 1:         Eight Greenway Plaza, Suite 818
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77046
                                                     Telephone:         (713) 951-9100          ext.
                                                     Fax:       (713) 961-3082
                                                     Email:     whparis@gphattorneys.com
                                                     SBN:       15462000




                                            Page 3 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: March 23, 2015                            Type of judgment: Jury Trial
Date notice of appeal filed in trial court: June 19, 2015
If mailed to the trial court clerk, also give the date mailed: June 19, 2015
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?          Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: April 1, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 4 of 9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     21st Judicial District                                     Clerk's Record:
County: Burleson                                                      Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 26,704                         Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: June 22, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Carson                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes    No       Indigent
Last Name:        Campbell
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         100 W. Buck
Address 2 :
City:              Caldwell
State:    Texas                       Zip + 4: 77836
Telephone:     (979) 567-2361           ext.
Fax:      (979) 567-2382
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: June 22, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 5 of 9
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Janet
Middle Name: L.
Last Name:        Lynn
Suffix:
Address 1:        P. O. Box 358
Address 2:
City:             Giddings
State:    Texas                       Zip + 4: 78942
Telephone:     (979) 542-2947           ext.
Fax:      (979) 542-2444
Email:

X. Supersedeas Bond
Supersedeas bond filed:        Yes      No       If yes, date filed:

Will file:    Yes         No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator? Alan Levin
What type of ADR procedure? Mediation
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Appellant seeks review of the trial court's granting of two interlocutory motions for summary judgment which became final upon entry of final judgment.


How was the case disposed of?        Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Finalized previous interlocutory
                                                                                            summary judgments and granted fees.
If money judgment, what was the amount? Actual damages: $0.00
Punitive (or similar) damages: $0.00

                                                                       Page 6 of 9
Attorney's fees (trial):    $92,644.00
Attorney's fees (appellate):   $25,000.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Joe Steven Stewart



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 10-12-00377                                                     Trial Court: 21st District Court

  Style:    In Re Mary Flentge McAuley, Willie O. Flentge, Jr. and Charles Ray Flentge, Relators

     Vs.




                                                              Page 7 of 9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             August 12, 2015



Printed Name: J. Steven Stewart                                                          State Bar No.:    19210500



Electronic Signature: J. Steven Stewart
    (Optional)




                                                               Page 8 of 9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on                        .



Signature of counsel (or pro se party)                                   Electronic Signature: J. Steven Stewart
                                                                                (Optional)

                                                                         State Bar No.:      19210500
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      August 12, 2015
Manner Served: Email

First Name:       Wayne

Middle Name: H.
Last Name:        Paris
Suffix:
Law Firm Name:
Address 1:        Eight Greenway Plaza
Address 2:
City:             Houston
State     Texas                      Zip+4:    77046
 Telephone:       (713) 961-9100     ext.
Fax:      (713) 9613082

Email:    whparis@gphattorneys.com

If Attorney, Representing Party's Name: Appellees




                                                               Page 9 of 9